 

Case 1:21-cv-03056-GBD Document 15 Filed 07/20/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~~ eee hr eee ew ew eee ee ee ee ee ee ee ee ee ><

CRISTIAN SANCHEZ, on behalf of himself and all

others similarly situated,
Plaintiff, :

-against- : ORDER

NFINITY 1 1 TED

INFIN | INCORPORATED, : 21 Civ. 3056 (GBD)
Defendant. ;

weer ee ee Be ee ee eee ee ee ee ee ee xX

GEORGE B. DANIELS, District Judge:
In light of Plaintiff's notice that the parties have reached a settlement in principle, all
conferences and deadlines previously scheduled are adjourned sine die. Plaintiff shall submit a

stipulation of dismissal or a status report within sixty (60) days of this order.

Dated: July 20, 2021
New York, New York

SO ORDERED.

PROF DANIELS
ITED STATES DISTRICT JUDGE

 

 
